Lochrane, C. J.
1. This case comes before the Court on the construction of a contract in writing, entered into between the parties in the following words, to-wit:
“ Twelve months after date, I promise to pay Eliza E. Gilmer, or bearer, the sum of seventeen hundred and sixty-one 33-100 dollars for value received; the said amount to be paid in currency at the present rates, 148 to 100, or in whatever good currency may be used at the time the note falls due, with interest from date, December 1st, 1865.
“ J. H. Echols.”
Two notes similar to this were given, due at two and three years after date. Upon suit brought, the defendant pleaded that the intention of the parties to this contract was, that the property was valued in currency, and the gold equivalent of the currency was made the standard of payment, etc. The fact was admitted, that at the time of the contract, gold was worth one hundred and forty-eight to one hundred. This, with the entries of credits on the notes, constituted all the evidence in the case.
The Court charged the jury that the contract expressed in each of the notes created an obligation to pay in legal-tender notes of the United States so many dollars as áre expressed in the face of the notes, without regard to the value of such legal tender notes as compared with gold at the time of payment, and that the credits were to be counted for the number of dollars expressed in them, respectively, and that their finding should be in dollars and cents, generally, without specifying any particular kind of money as the medium of payment.
The question turns upon the construction of the notes, and this construction must be given upon the notes themselves. The death of Mrs. Gilmer prevents the. defendant from testifying, and thus we are restrained to the interpretation of intention from the language of the instrument.
*552It is contended that the value of the property sold was estimated in currency; upon payment, the estimate was to be upon the gold standard, at the rate currency held to gold at the time of the contract. By this rule the appreciation of currency reduces the face of the note to that standard. As, for illustration: the principal, $1,761 33, at one hundred and forty-eight to one hundred, if the currency were at the same rate now as then, would be still that amount, $1,761 33; but as currency has improved, and is some one hundred and ten to one hundred, the principal is reduced to that pro rata standard, and may be discharged by the payment of that much less, some $1,200 00.
We have gone through the authorities presented to sustain this view of the case. But after a close consideration of what this contract expresses as the intention of the parties thereto, it presents to our mind but one simple solution. Mrs. Gilmer sold cerlain property for a definite, ascertained amount, which is expressed in the face of each of the notes. “I promise to pay Eliza E. Gilmer, or bearer, the sum of $1,761 33, for value received.” By whatever construction we may reduce the value of the currency, in which this sum is to be paid, we cannot see how or upon what theory the amount promised, a speoifio sum to be paid, can be reduced.
It may be'argued, that if the note had simply stopped at the point just recited, it would have been payable in currency, that such was its legal intendment, broadly and without condition. Yet if it had, it is clear that the sum to be paid as principal was the amount stipulated to be paid in the face of the note.
But the note goes on to provide how the sum is to be paid. Its language is, “ the said amount to be paid in currency, at the present rates, one hundred and forty-eight to one hundred.” This provision of payment in currency bears upon its face that the original amount was on some other basis than currency. Or, why stipulate that the said amount is to be paid in currency ? And what the basis was becomes *553more clear when we examine how the currency is to be rated as to its payment — one hundred and forty-eight to one hundred, which was the value of gold as compared with currency at the time. Putting these facts together, it would appear to have been the original intent of the parties to have put the principal sum to be paid on a gold basis, and provide for the payment, in currency, at the rate the gold was worth at the time. Some ambiguity, it is contended, exists as to the intent of these parties by the superadded condition following the language, cited in these words: “the said amount to be paid in currency at the present rates, one hundred and forty-eight to one hundred, or in whatever good currency may be used at the time the note falls due, with interest from date.”
Now, the good currency is not expressed, but in contemplation of the parties it must have meant some currency better than the then currency, worth one hundred and forty-eight to one hundred, and if in bank bills, or good currency at the time the notes fall due contemplated any currency, and present eui’rency may, by its appreciation, be regarded good currency, within the meaning of the parties, if it was equal to gold, we still do not see how this contract can be construed to mean that a less sum than the principal with interest is to be paid in such good currency; for it certainly expresses that sum, to-wit: $1,761 33-100, to be paid in whatever good currency may be used at the time the note falls due, with interest. Or if we take the previous stipulation, that the currency was to be at the rate of one hundred and forty-eight to one hundred, in either event, it appears to us that Mrs. Gilmer was to have that amount, agreed upon and expressed as the principal, due to her. This is the construction we give the instrument itself.
Now let us see what meaning attaches to the credits. There are three credits; the first simply specifies the x’eceipt of a certain sum in United States currency. The other two, received by counsel for the executor, expi’ess one payment at the rate of one hundred and thirty-three to one hundred, *554and the other at the rate of one hundred and eighty-five to one hundred. We gather from these credits the idea of the defendant, Mr. Echols, that there was something in the rate of appreciation of the currency in which the credits were made. But we are compelled to the conclusion that there is no where evidence of this contract being predicated on the basis that would reduce the sum to be paid specified in the note.
Upon considering the-construction of this instrument and the intention of the parties, as we must take it from the notes themselves, we think Mrs. Gilmer entitled to receive the principal agreed upon; and in receiving this she gets all she contracted to receive. And, inasmuch as the present currency may be considered as good currency, within the meaning of the contract, while neither the charge of the Court nor the verdict may come strictly within our construction of the statute, yet as substantial justice has been done, we affirm the judgment of the Court below.
Warner, J., concurred, but wrote no opinion.